            Case 01-01139-AMC         Doc 33110-1      Filed 08/26/19      Page 1 of 14



                                            EYHIBIT A

Declaratiofz ofI~eitla N. Cole irz Sr~pport oftlae Reply in Support ofthe Reorgaszized Debtor's
     Cdtaiara ~bjectdota Idec~rrestdtag Partial Allotiv~saace aaad ~'artiatl Dzs~rllow~rnce of1VIDEQ
          P~epetitio~z Claim (Stc6sPajaPive Objection)(the "Second Cole Declaration")




DOGS DE225114.1 91100/001
           Case 01-01139-AMC                Doc 33110-1         Filed 08/26/19         Page 2 of 14




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                         ) Chapter 11

W. R. GRACE & CO., et al.,'                                    ) Case No. 01-01139(AMC)
                                                                 (Jointly Administered)
                           Reorganized Debtor.                 )
                                                                   Bearing Date: September 9,2019, at 10:00 a.m.
                                                                   Related Docket nos.: 33099 & 33102

    THE DECLARATION QF KEITH N. COLE IN SUPPORT OF THE REPLY IN
 SUPPORT OF THE REORGANIZED DEBTOR'S CLAIM OBJECTION REQUESTING
      PARTIAL ALLOWANCE AND PARTIAL DISALLOWANCE OF MDEQ
             PREPETITION CLAIM(SUBSTANTIVE OBJECTION)


COUNTY OF HOWARD                  )
                                      ss.
STATE OF MARYLAND )

         Keith N. Cole, after being duly sworn according to law, deposes and says:

         1.     I am over the age of 18 and competent to testify. I am Senior Vice President,

Government Relations and Environment, Health, and Safety, of W.R. Grace & Co., the

Reorganized Debtor in the above-captioned case. All facts set forth in this Declaration are based

on my personal knowledge, on information supplied to me by employees of and/or professionals

retained by the Reorganized Debtor in the above-captioned Chapter 11 case, and on my

experience and knowledge of Grace's businesses. If called upon to testify, I could and would

testify competently to the facts and opinions contained herein.2

         2.      Froin 1963 to 1990, Grace owned and operated mining and processing facilities in

Libby, Montana. During that period, State of Montana agencies became aware of and regulated



'   W. Pte. Grace & Co. (f/k/a Grace Specialty Chemicals, Inc., or "Grace") is the sole remaining "Reorganized
    Debtor," and Case no. 01-1139 is the sole remaining open Chapter 11 case.

2   Capitalized terms not defined in this declaration shall have the meaning given them in the Reply.
          Case 01-01139-AMC           Doc 33110-1       Filed 08/26/19      Page 3 of 14




various aspects ofthe mining operation. In 1970s the State granted to Grace a permit authorizing

its mining activities (including potential disturbance of up to 1200 acres) and construction of the

Kootenai Development Impoundment Dam began. [Exhibit 1, 1972 Development Permit;

Exhibit 2, 1972 Operating Permit.] The Reclamation Plan submitted to and approved by

Montana in connection with the 1972 permit says that:

               1. Currently the land is in use as forest land, by industry and very
               limited recreation and wild life usage. 2. The nearby land is used as
               forest land. 3. The land is naturally suited for forest uses but cover
               does not support much wildlife nor does topography offer
               recreational advantages.

[Exhibit 3, 1971 Reclamation Plan]. That reclamation plan and later plans that amended it

documented site conditions, the placement of mining materials, and how the mining site would be

stabilized, vegetated and generally prepared for closure after cessation of mining activity. State

regulation evolved over time, for instance with notification in 1986 that some requirements would

be expanded as regulatory documents were amended. [Exhibit 4, 19861etter]. Through this State

regulation, State agencies, including MDEQ,knew or had reason to know of the historical mining

activities at the Libby Mine Site, including certain potential environmental impacts of those

activities.

        3.     The mining operations ceased in 1990. In 1993, in recognition of Grace's

outstanding achievement in mining reclamation, the Montana Mining Association presented

Grace with an "In Pursuit of Excellence" award. [Exhibit 5, October 1993,"In Pursuit of

Excellence, W. R. Grace Closes Vermiculite Mine With Class," Gary Langley article in The pick

and shovel, Montana Mining Association.] However, the relevant state agencies coordinated at

the time to continue their respective ongoing regulatory roles. [Exhibit 6, July 14, 1992

Montana Internal Memorandum re W.R. Grace Closure Plan Environmental Assessment]. In

connection with the mine's closure and reclamation, in the 1990s amulti-disciplinary


                                                  ra
            Case 01-01139-AMC        Doc 33110-1        Filed 08/26/19     Page 4 of 14




environmental assessment was conducted with the cooperation of multiple state agencies, and the

state continued to provide regulatory oversight governing mine reclamation, impoundment

closure, and continued dam permitting activities. Id. From approximately 1991 through 1994,

the environmental investigations included repeated collection and analysis of surface water for

asbestos and other constituents. [Exhibit 7 and Exhibit 8,(two examples of water quality data

reports required by and provided to the State in the early 1990s)].

       4.      Montana officials also inspected the mining site area and made observations about

environmental impacts and the sufficiency of reclamation. [Exhibit 9, August 31, 1994 Bond

Release Finding, Montana Department of State Lands; Exhibit 10, September 13, 199

Memorandum to File From P. Plantenberg, Reclamation Specialist Re Recommendation for

Partial Bond Release at WR Grace]. Montana inspections assessed topics such as materials

handling, water controls, air quality, and the condition of the facilities. [Exhibit 11,Inspection

report of June 10, 1999].

       5.      Montana involvement has continued through the years. As a recent regulatory

activity, on April 3, 2019 Montana issued a permit to operate Kootenai Development

Impoundment Dam. [Exhibit 12, 2019 KDID Operation Permit].

        6.     In addition to development of site information under Montana regulatory

programs, during work at the Site pursuant to the Comprehensive environmental Response,

Compensation, and Liability Act("CERCLA" or "Superfund"), 42 U.S.C. §§ 9601-9675, the

U.S. Environmental Protection Agency ("EPA")and Reorganized Debtor have developed a

larger amount of factual background and site characterization, data, and study results concerning

the Libby Site in general and Operable Unit 3("OU3")in particular, as discussed below.

[Exhibit 13, August 22, 2019 Libby Figure 1 OU3 And KDC Boundaries].
            Case 01-01139-AMC            Doc 33110-1          Filed 08/26/19        Page 5 of 14




       7.       Reorganized Debtor began a Remedial Investigation ("RI") of OU3 in 2007

pursuant to the 2007 OU3 Administrative Order described in my initial Declaration.3 In

connection with this RI, all data and studies have been provided and otherwise made available to

MDEQ. In addition, MDEQ has provided input or written comments on the plans for collecting

information, the interpretation of such information, and reports and assessments of the data,

information, and studies conducted on the site. MDEQ and its consultants have routinely

participated in a range of technical meetings among teams from EPA, Grace, and other federal

and state stakeholders (including each of their respective consultants), recently typically multiple

times a week depending upon tasks and scheduling. Furthermore, MDEQ,EPA, Grace, and

other federal and state stakeholders have participated in large group meetings to discuss the

central and over-arching issues for OU3 on asemi-annual or more frequent basis.

                The RI occurred in phases and included the collection and analysis of more than

3,300 field samples for asbestos and more than 500 field samples for non-asbestos constituents in

various environmental media, including but not limited to surface water, groundwater, sediment,

soil, mine waste, duff materials(which is a layer of leaves, bark and other vegetative debris on

the forest floor), tree bark, air, fish, and mammals. As discussed in Paragraphs 16-21, below, the

RI also included risk assessments to evaluate the potential risks to human health and the

environment associated with releases of asbestos and non-asbestos constituents in OU3.

        9.       After approximately nine years of study, the OU3 RI culminated in a Final

Remedial Investigation Report("RI Report") submitted to EPA in November 2016. (An initial

draft had been submitted in September 2015.) The RI Report described the physical



3   Declaration of Keith N. Cole in Support of the Reorganized Debtor's Request for Partial Allowance and Partial
    Disallowance of the Claim by the Montana Dept. of Env. Quality("MDEQ")for Environmental Remediation at
    Operable Unit 3 of the Libby Asbestos Superfund Site ("First Cole Declaration") Docket no. 33099-4.
          Case 01-01139-AMC           Doc 33110-1       Filed 08/26/19      Page 6 of 14




characteristics of the area, summarized past investigations, described the nature and extent of

releases of hazardous substances at OU3, described the processes affecting the fate and transport

of such substances, and summarized the conclusions ofthe risk assessments. Section 9 of the RI

Report summarizes its conclusions. [E~hibit 14].

       10.     Section 1.3.3 of the RI Report summarized EPA sampling in OU3 prior to

commencement of the RI in 2007(some of which had occurred by 2001). These investigations

included: soil samples collected along various roads, rights of way, and logging areas; surface

water samples and three sediment samples from Rainy Creek and the tailings impoundment;

three tree bark sarriples; pet•sonal air monitoring sarnplcs (including activity-based sampling to

measure asbestos concentrations in air during disturbances of material containing asbestos) and

stationary air monitoring samples; and aquatic community data at a station in the Kootenai River

about a mile downstream of the confluence with Rainy Creek.

        11.    Section 4 of the RI Report summarized the RI data collection activities performed

between September 2007 and September 2015 under EPA oversight. These data included 2,564

environmental samples that were analyzed for asbestos, including 133 soil samples, 95 forest soil

samples, 156 duff(forest floor detritus) samples, 161 tree bark samples, 12 tree core samples,

711 surface water samples, 222 sediment samples, over 800 air samples (including activity-based

sampling to measure asbestos concentrations in air during disturbances of material containing

asbestos), 34 groundwater samples, and 38 mine waste samples. These data also included 488

environmental samples that were analyzed for non-asbestos constituents, including 149 soil

samples, 12 forest soil samples, 110 surface water samples, 156 sediment samples, 23

groundwater samples, and 38 mine waste samples.

        12.     In addition to the substantial sampling of environmental media, toxicity testing
          Case 01-01139-AMC          Doc 33110-1       Filed 08/26/19      Page 7 of 14




was performed to evaluate the response of ash, aquatic invertebrates, and amphibians to OU3

environmental media, and surveys of fish and benthic macroinvertebrate communities were

performed to evaluate organism diversity and density. Habitat studies were also performed to

understand the various habitat factors that affect organism diversity and density.

       13.     In addition to the toxicity testing, samples were collected of amphibian tissues

and the tissues of multiple small mammal species to evaluate organism health and compare with

reference locations.

        14.    In support of the human health risk assessment, discussed below, samples were

also taken of large game and fish in OU3 that rrray be sought by bunters and anglers.

        15.    Section 7 of the RI Report summarized the results of the risk assessments that had

been performed using the data collected during the multiple years of the RI, focusing on the

results specific to OU3. Copies of the full risk assessments were appended to the RI Report.

        16.    EPA issued the Final Human Health Risk Assessment for Non-Asbestos

Contaminants in OU3 in 2013("OU3 Non-Asbestos HHRA"). (The remainder of the Libby Site

was not evaluated for non-asbestos constituents.) It estimated potential human health risks from

exposures to non-asbestos contaminants at OU3 under current and reasonably anticipated future

uses. The OU3 Non-Asbestos HHRA concluded that exposure to non-asbestos contaminants in

OU3 is below a level of concern. [~~hibit 15, at pp. ES-4 to ES-5 and p. 9-1].

        17.    EPA also issued the Final Baseline Ecological Risk Assessment for Non-Asbestos

Contaminants in OU3 in 2013 (Exhibit 16"OU3 Non-Asbestos BERA" Excerpt). It assessed

the likelihood, nature, and extent of any adverse effects on ecological receptors in OU3 resulting

from exposure to non-asbestos constituents released to the environment as a result of past

mining, milling, and processing activities at OU3. Based on a weight of evidence evaluation, the
         Case 01-01139-AMC           Doc 33110-1       Filed 08/26/19      Page 8 of 14




OU3 Non-Asbestos BERA concluded that risks are either not expected or likely to be minimal

from non-asbestos contaminants to fish, aquatic invertebrates, and wildlife in OU3(except for

plants and terrestrial invertebrates in the mined area, for which the assessment neither excluded

the possibility nor found evidence of risk).[Exhibit 16, at pp. ES-3, ES-4 and pp. 10-1 to 10-3].

       18.     EPA issued the Final Site-Wide Baseline Ecological Risk Assessment for

Asbestos in December 2014(E~hibit 17 "Site-Wide Asbestos BERA" Excerpt). It described the

likelihood, nature, and extent of adverse effects on ecological receptors in all Libby Site OUs,

including OU3, resulting from exposure to asbestos present in the environment. The Site-Wide

Asbestos SERA concluded that the "[s]tudies of fish, benthic invertebrates, and amphibians

exposed to [asbestos] in surface water and/or sediment revealed no evidence of ecologically

significant effects that were attributable to [Libby amphibole asbestos]. Likewise, in the

terrestrial environment, a study of mice exposed to [asbestos] in soil and duff in an area of high

[asbestos] contamination revealed no evidence of effects attributable to [asbestos]. Three studies

indicate that ecological receptors are unlikely to be adversely impacted by [asbestos] released to

the aquatic or terrestrial environments by previous vermiculite mining and milling activities."

[Exhibit i7, at p. ES-11.]

        19.    The Final Site-Wide Human Health Risk Assessment for asbestos was issued in

November 2015 (Exhibit 18 66Site-Wide Asbestos HHRA" Excerpt). It estimated potential

human health risks from exposures to asbestos at the Libby Site through, in part, defining,

conducting and collecting data as testers performed specific assumed activities that a resident or

worker might perform (known as activity-based sampling). In establishing the activities to

evaluate, EPA created scenarios that it refers to as "reasonable maximum exposures." For

instance, for a hiker along Rainy Creek (where there are no developed hiking trails), EPA
          Case 01-01139-AMC            Doc 33110-1      Filed 08/26/19     Page 9 of 14




assumed as a "reasonable maximum exposure" that a person hikes about once per week from

May through September (20 times), for 3.6 hours each time, and repeats this activity in the same

location and frequency for 52 years. EPA also established "central tendency exposures," under

which the same theoretical hiker would walk that same route for the same amount of time (3.6

hours) but at half of the frequency (10 times per year for 22 years). [Exhibit 18, at Table 6-15].

The duration was based on data reflecting how long persons reside in Libby, not on data showing

actual hiker patterns.

       20.        As another example of EPA's study design, for a trespasser "rockhound" scenario

stuaiea in 2015, EPA did not assume aone-time or fleeting trespass. Instead, EPA assumed that

the trespass would occur for 6 hours a day, three times each year for 52 years (as a reasonable

maximum exposure) and about half of that for a central tendency exposure. These scenarios

were tested at the Site and according to scripts that the investigators developed. For instance, for

the rocichound scenario,"individuals traversed across the distuNbed aNea oftheformer mine

looking for interesting rock and mineral specimens by examining outcrops, rock faces, and waste

rock piles and collecting rock specimens in a bag." [Exhibit 18, at p. 6-23, Section 6.6.2.5.

(emphasis added)]. EPA described that three data collection events were performed, and for

each one it had two Grace contractors performing the scripted trespasser activity-based sampling

activities. ~d.

        21.       Under assumptions and protocols specifically developed for each scenario, EPA's

Site-Wide Asbestos HHRA evaluated more than 150 different exposure scenarios to assess the

risk of exposure to asbestos. EPA determined that following exposure scenarios and findings

were most relevant to OU3:

                  a.      Exposures to outdoor ambient air do not pose a significant human health
                  risk. [Exhibit 14, at p. 217].
        Case 01-01139-AMC           Doc 33110-1        Filed 08/26/19     Page 10 of 14




              b.     The risk of ingesting asbestos in ash and game tissues from OU3 is of low
              concern. Id.

              c.      There is no significant risk associated with recreational activities such as
              hiking through the OU3 forest or along lower Rainy Creek between Highway 37
              and the Grace property. [Exhibit 18, at Table 6-17.] This was determined based
              upon the above-described assumption of weekly exposure May through September,
              for 52 years.

              d.     There is no significant risk associated with recreational activities such as
              hiking or fishing along the Kootenai River that may disturb asbestos in Kootenai
              River sediments, [Exhibit 14, at p. 216, and Exhibit 18, at Tables 6-14 through 6-
              17.]

              e.      Of the 150 scenarios in the HHRA, no scenario presented a risk under the
              central tendency calculations. Under the reasonable maximum exposures, four
              scenarios may present a risk, three of which are worker exposure scenarios [Exhibit
              14, at pp. 199 and 218]:

                          certain commercial logging activities such as skidding (dragging logs
                          across the ground) or site restoration (using a bulldozer to restore an
                          area after a tree is felled) Id. [Exhibit 18, Table 8-5];

                    ii.   firefighters performing dry (no water) mop-up activities after an
                          understory burn under which "two individuals entered the burn area to
                          perform mop-up activities using hand tools (e.g., a Pulaski axe to mix,
                          stir, and dig up the mineral soil)"(for 2 hours per day, 7 days per year,
                          for 25 years)[Exhibit 18, at p. 8-6, Section 8.1.7.2 and Table 8-6];

                   iii.   forest workers building slash piles (for 10 days per year, repeated for 10
                          years). [Exhibit 18, at Table 8-6]; and

                   iv.    One recreational "trespasser rock hound" exposure in the disturbed area
                          of the Mine in OU3 (based on the reasonable maximum exposure that
                          assumed repeated visits three times per year for 52 years. [Exhibit 18,
                          at Table 6-17].

EPA issued a Final Addendum: Site-Wide Human Health Risk Assessment in June 2018

[Exhibit 19, Site-Wide Asbestos HHRA Addendum Excerpt]. This addendum concluded that

exposure to woodstove ash from wood obtained from OU3 did not present an unacceptable

human health risk and made other clarifications. Id.

       22.    To the best of my knowledge, the Former Mine Area is largely the private

property of Kootenai Development Company, awholly-owned subsidiary of Grace, and is posted
         Case 01-01139-AMC          Doc 33110-1        Filed 08/26/19     Page 11 of 14




against trespassing. The area of OU3 surrounding the Former Mine Area is land managed by the

United States Forest Service. Rainy Creels is hard to get to, its banks are overgro~m with brush,

and it would be difficult to walk in or along. The creels passes through a number of under-road

culverts, and is generally bounded by private property.

       23.     In the early 2000s,EPA closed access to Rainy Creek Road between Highway 37

and the Grace property by posting a sign and installing a gate that currently blocks vehicle entry.

This closure was before the EPA human health risk assessments showed that recreational access

did not present a human health risk. The physical blockage and sign are present only at the road.

I am not aware of any other si~riage or governmental installed barrier to access related to the

presence of asbestos. There are certain other gates to prevent general trespassers.

       24.     In addition to summarizing the risk assessment results, the RI Report noted that

the drinking water standard for asbestos, known as the Maximum Contaminant Level("MCL"),

was exceeded periodically at select locations in Fleetwood Creek Pond, Carney Creek, and Rainy

Creek, but the MCL was not exceeded in any of the Kootenai River surface water samples.

[Exhibit 14, at p. 215-16] A risk assessment placed the exceed~nces in context of whether they

pose a risk, finding that they did not. The surface water data showed that it met EPA's

acceptable risk range, even assuming that a person would drink 2.5 L of water from these creeks

each day, though EPA also noted "that the streams and ponds of the lower Rainy Creek drainage

are unlikely to be used for drinking water on a regular basis." [Exhibit 18, at Site Wide HHRA,

Appendix A-4.] The RI Report also noted that groundwater has not been significantly impacted

by either non-asbestos constituents or by asbestos from previous mining activities or existing

mine wastes. CEYhibit 14, at p. 216.]




                                                 to
         Case 01-01139-AMC            Doc 33110-1        Filed 08/26/19    Page 12 of 14




       25.     FalIawin~ submission ofthe Final RI Report for Oper~bte Unit 3 an December 2,

2016,supplemental studies were perFarrned. 'T'he results ofthese studies were c~rnpileti into two

separate RI Report Addenda: the 201b Addendum and t ie 2017 Addendum. After several

revisions the mast recent Final 2016 RI Addetrdum is dated September 2p18, and the mast recent

Fina12017 RI Addendum is dated October 2018. These supplern~ntal studies addressed,

variously, for example, certain tree bark and forest duffsarnpting; inner wood sampling;

`~oodstove ash and hooking/skiddin~ activity-based sampling; treatability studies; and wetlands

delineAtion. Other data re~or#s issued after the Final RI Repart submission included the OU3

Data Summary R~pnrt: 24Q7-201 S Revision 5 in August 2016 ar►~! the Wetla~tc~s Delineation

Report issued in August 2017.

       26.     Pursuant to 28 L1.S,C. § 1746, I declare under penalty vfperjury under the laws of

the United States of America that the foregoing is true and correct.



                                                     K ' N. dole
                                                     ~~nior Vice President Govet~►ment Relations
                                                     and Environment, Health, and Safety
                                                     W. Ct. Grace & Co.


 SWt7RN~~D SUBSCRIBED before me,
 this ~'~ ay3'of August 2019


 Notary Public
 My Commission Expires:          ~? ~ e n~ ~~ ~ S ~ ~.~ "2.~



             DIANA ~, BOR{7WY
          idot~~'y Pubiic~Meryiand
                liaward County
          My Cnmmlgsion Expires                 "'
             SepYomber 16,2020
          Case 01-01139-AMC            Doc 33110-1        Filed 08/26/19       Page 13 of 14




                                           EXHIBIT LIST

The below exhibits referenced in the attached Declaration of Keith N. Cole are contained in the
Appendix OfExhibits To Reply In Support Of The Reorganized Debtor's Claim Objection
Requesting Partial Allowance And Partial Disallowance OfMDEQ Prepetition Clainc
(Substantive Objection).

In addition, full copies of the reports and documents created pursuant to CERCLA and
referenced in the Declaration of Keith N. Cole are available' at the following website and
incorporated herein:
htt s:I/~:umttli~.c a. st>v/~u ~erc . nci/~Si&~.l~rc►file~Iinci~x.c°fm:~f~s~a~tian=~ec<>~d.docd~i~ac~iid—U
f~(}17~~#~Cr



 Exhibit          Title

 Exhibit 1        January 31, 1972 Developt7ient Permit 00001

 Exhibit 2        January 31, 1972 Operating Permit 00010

 Exhibit 3        November 3, 1971 W.R. Grace Libby Montana Reclamation Plan (Approved
                  January 27, 1972)

 Exhibit 4        May 15, 1986 Letter, Department Of State Lands To W.R. Grace

 Exhibit 5        October 1993 Article, The Pick &Shovel Montana Mining Association

 Exhibit 6        July 14, 1992 Montana Internal Memorandum re W.R. Grace Closure Plan
                  Environmental Assessment

 Exhibit 7        Water Quality Data Report No. 2(of 6)

 Exhibit 8        Water Quality Data Report No.6(of 6)

  Exhibit 9       August 31, 1994 Bond Release Finding, Montana Department of State Lands

  Exhibit 10      September 13, 1994 Montana Memo Re Recommendation For Partial Bond
                  Release at W.R. Grace

  Exhibit 11      June 10, 1999 MDEQ Field Inspection Report

  Exhibit 12      April 3, 2019 KDID Operation Permit Approval

  Exhibit 13      Libby Figure 1 OU3 and KDC Boundaries (August 22, 2019)

  Exhibit 14      Remedial Investigation Report(Excluding Tables, Figures &Appendices)
                  (November 2016)


                                               Page 1 of 2
           Case 01-01139-AMC                 Doc 33110-1           Filed 08/26/19          Page 14 of 14




 Exhibit            Title

 Exhibit 15         Non-Asbestos Human Health Risk Assessment(HHRA)(Excerpt)(January
                    2013)

 Exhibit 16         Baseline Ecological Risk Assessment for Non-Asbestos Contaminants (Excerpt)
                    (Apri12013)

 Exhibit 17         Site-wide Baseline Ecological Risk Assessment for Asbestos (Excerpt)
                    (December 2014)

 Exhibit 18         Site Wide Human Health Risk Assessment(HHRA)for Asbestos (Excerpt)
                    (November 20, 2015)

 Exhibit 19         Libby Site-wide Human Health Risk Assessment(HHRA)Addendum for
                    Asbestos(June 12, 2018)



' Exhibit 19 is not presently posted at the referenced website, but is provided in full in the Appendix.




                                                      Page 2 of 2
